Citation Nr: 1211086	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-32 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to July 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for depression.

In November 2009, the Veteran testified at a hearing at the RO before a former Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is contained in the record.  Thereafter, in January 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  The Veteran was notified by a January 2012 letter that he had the option to request another hearing before the VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2011).  In correspondence received in January 2012, the Veteran elected to not appear at a hearing and have his case considered on the evidence of record. 

As noted above, this appeal was previously before the Board and the Board remanded the claim in January 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran is shown to have a currently diagnosed acquired psychiatric disorder, diagnosed as major depressive disorder (MDD), which is linked by competent medical evidence to the Veteran's active service, specifically, his perceived discrimination in the military.






CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder (diagnosed as major depressive disorder) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary. 

Analysis

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

For VA purposes, all mental disorder diagnoses must conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).  Also, though the Veteran applied for service connection for depression, he can be service connected for any mental disability that may reasonably be encompassed by his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

After a review of the evidence of record, the Board has determined that the Veteran is entitled to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder. 

The Veteran filed a claim for service connection for depression in June 2006, and he noted that his depression began in 1963 and that he was first treated in February 2006 at the Philadelphia VA Medical Center. 

Service treatment records include an April 1965 record where the Veteran's commanding officer requested that he undergo a psychiatric evaluation as he appeared "restless, moody" and reportedly refused to work.  He underwent a psychiatric evaluation and was noted to be a "rather immature and immutable individual who yields to impulse and is capable only of seeing his own difficulties in terms of shortcomings and failures of others."  The psychiatrist also noted there was no evidence of a mental or emotional disease, and that he did not have much insight into his immaturity.  He was given a diagnosis of passive-aggressive personality disorder, chronic, mild.  The psychiatrist later wrote a report stating the Veteran was "found to be free of mental defect, disease, or derangement and has the mental capacity to understand" the consequences of his actions.  It was recommended he be given a further trial of duty, and noted that he was not suffering from any psychiatric condition which would warrant separation from service by reason of physical disability.  On his May 1965 separation examination, the Veteran denied a history of depression or excessive worry and nervous trouble of any sort.  His examiner noted his diagnosis of passive-aggressive personality disorder, chronic, mild.  It was also noted the condition was not incurred in the line of duty, and that it existed prior to service. 

In February 2006 the Veteran was seen at the VA Behavioral Health clinic, where he related that he had a number of serious stressors in the prior six months, including the death of both of his parents, with whom he lived, and being evicted from his home by his sister.  The psychiatrist diagnosed him with depression, not otherwise specified, "most likely adjustment disorder [versus] MDD, mild," and said to consider psychotic disorder.  In March 2006, he was assessed with adjustment disorder with depressed mood and insomnia and prescribed an anti-depressant and a medication to aid sleeping.  By April 2006, his VA treating psychiatrist noted that his adjustment disorder with depressed mood was improving, although his insomnia continued. 

In an April 12, 2007 letter, a VA treating psychiatrist noted the Veteran was under his care "for treatment of his depression".  The Veteran had related it to incidents of racial discrimination in service and his depressed feelings due to the discrimination. The psychiatrist noted he had reviewed the Veteran's service treatment records, including the diagnosis of "passive aggression," and opined that it was possible that the Veteran's reluctance to perform his duties represented "the manifestations of the reactive depression which [he] claims he experienced."  He continued that reactive depression would not be inconsistent with the Veteran's report of his reaction to the events at the time, given the racial discrimination of the era. 

VA treatment records dated April 12, 2007, the same day as the letter, show that the same treating psychiatrist assessed the Veteran with "adjustment disorder with depression and insomnia, resolved."  The psychiatrist continued that he had a history of demoralization related to perceived racism in service, and that it was "possible that the 'moody' and 'immature' nature observed during the military reflected a depression which was underappreciated in an era where racism was not challenged as it is today."  An additional letter from the treating psychiatrist, from November 2007, gave the opinion that "it is likely that his current depressive disorder is related to his experiences during the [sic] service."  This opinion was based on review of the Veteran's service treatment records and examination of the Veteran.

In December 2007, the Veteran was afforded a VA examination.  The examining psychologist found that there was insufficient evidence that the Veteran was (then) currently suffering from an active depressive disorder, noting that the Veteran only endorsed three symptoms associated with depression, whereas a minimum of five were required to make the diagnosis. The Veteran did not describe a depressed mood or anhedonia and the frequency of his irritability did not meet the two-week threshold required for a diagnosis of major depressive disorder. She opined that his military history, psychiatric history and clinical course did not support a current DSM-IV diagnosis of a depressed disorder, noting that his initial symptoms of depression appeared to have been reduced significantly and there was insufficient evidence to warrant a current diagnosis of a depressive disorder.  No other Axis I diagnosis was found.  She found that the lack of a diagnosis was necessary as he did not present with the symptomatology required for a DSM-IV diagnosis. 

In April 2008, the Veteran returned to treatment with the VA mental health clinic, and noted stressors which included being turned down by the VA for disability benefits, the death of a cousin, family moving in with him, and physical ailments. His treating psychiatrist diagnosed major depressive disorder, with anxiety, "increased in context of multiple psychosocial stressors."  In September 2008, a psychologist with the VA mental health domiciliary assessed the Veteran with alcohol dependence, cocaine dependence, in early remission, cannabis dependence, in early remission, and "major depressive disorder, recurrent, moderate." 

During the November 2009 hearing, the Veteran testified that he was subjected to racial discrimination during active service.  He stated that he had never been subjected to direct discrimination prior to entering the service.  He said that when he refused an order from his commander to mop the floor because he thought the commander was prejudiced, he was stripped of his rank and sent for a psychiatric evaluation.  He testified that since 1965, he dealt with his depression on his own until approximately 2005 when he started going to VA.

Pursuant to the Board's January 2010 remand, the Veteran was provided with a VA psychiatric examination in June 2010, during which the claims file was reviewed.  Additionally, the examining psychologist indicated that she spoke with the Veteran's treating psychiatrist at VA, and interviewed the Veteran.  Upon performing a mental status examination of the Veteran, the psychologist rendered Axis I diagnoses of major depressive disorder, alcohol abuse, and cocaine dependence, in sustained, full remission.  The examiner noted that the Veteran meets the DSM-IV criteria for major depressive disorder.  The examiner noted the findings from the previous VA examination of December 2007.  Further, the examiner stated that as of the current examination, the Veteran does meet DSM-IV criteria for major depressive disorder; in particular, he does endorse symptoms of depressed mood and anhedonia.  Additionally, he also endorses sleep disturbance issues, concentration difficulties, fatigue, feelings of worthlessness and inadequacy, increased appetite and psychomotor agitation.  Additionally, the Veteran reported that these symptoms have been ongoing with the duration greater than two weeks.

Further, the examining psychologist opined that the Veteran's major depressive disorder is as likely as not, 50/50 probability, related to his military service.  The rationale is that the Veteran currently meets diagnostic criteria for major depressive disorder and it is plausible that the Veteran's depression is related to his military service, specifically related to his reported pattern of perceived discrimination.  In particular, a review of the Veteran's medical records reveals that the Veteran's depression tends to increase in response to psychosocial stressors, including stressors such as financial struggles, housing issues, the death of his parents and family conflict related to finances.  The examiner indicated that it is possible that discrimination can be conceptualized as a significant psychosocial stressor; therefore, it is possible that the Veteran's presentation during his military service was a depressive reaction in response to the perceived discrimination that the Veteran believed that he experienced.  The examiner stated that, of note, it is not possible for the examiner to make a definitive causal connection between the Veteran's current symptomatology and the Veteran's perception of discrimination; however, it is plausible that the depression arose in response to discrimination.  Thus, the opinion is that the Veteran's major depressive disorder is as likely as not, 50/50 probability, related to his military service, specifically, his perceived discrimination in the military.  The examiner stated that as noted by the Veteran's treating psychiatrist, it is possible that the Veteran's "reactive" depression is in response to a history of discrimination.

Additionally, the examiner noted that a review of the claims file and the Veteran's service treatment records do not make clear how it was determined during service that passive/aggressive disorder, chronic, mild, was pre-existing.  Most relevant is the fact that the Veteran's military treatment records are silent for a pattern of passive resistance to demands for adequate performance in social and occupational situations, which was the criteria used to diagnose passive/aggressive personality disorder at that time.  The Veteran's treatment records reveal that he refused a commanding officer's order to mop a floor, which the Veteran explained as "nonviolent protest" in the path of Dr. Martin Luther King, due to his belief that he was being treated unfairly and in a discriminatory manner because of his race.  However, there is no evidence of a pattern previous to this of passive resistance, nor does the Veteran's developmental history support a diagnosis of passive/aggressive personality disorder.  Thus, based on the available information, the examiner was not able to diagnose a passive/aggressive personality disorder as there is no documented pattern of difficulties related to this disorder.

After a review of the evidence of record, the Board has determined that the Veteran is entitled to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder.  While the December 2007 VA examining psychologist found that the Veteran's military history, psychiatric history, and clinical course did not support a current DSM-IV diagnosis of a depressed disorder, the Board notes that in November 2007, the Veteran's VA treating psychiatrist had opined that "it is likely that his current depressive disorder is related to his experiences during the [sic] service."  Further, in April 2008, the Veteran's treating psychiatrist diagnosed major depressive disorder, with anxiety, "increased in context of multiple psychosocial stressors."  Moreover, the June 2010 VA examining psychologist found that the Veteran meets the DSM-IV criteria for major depressive disorder, which the examining psychologist opined is as likely as not, 50/50 probability, related to his military service.  This opinion was based on review of the claims file, a conversation with the Veteran's treating psychiatrist at VA, and examination of the Veteran.  Additionally, the June 2010 psychologist noted the findings from the previous VA examination of December 2007, and provided a rationale for the opinion that the Veteran's major depressive disorder is as likely as not, 50/50 probability, related to his military service, specifically, his perceived discrimination in the military.  Thus, after resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a grant of service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


